Exhibit 10.3(33)
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of August 13,
2009 by and between MGM MIRAGE (“Employer”, “we” or “us”), and William M. Scott
(“Employee” or “you”).

1.   Employment. We hereby employ you, and you hereby accept employment by us,
as Senior Vice President and Deputy General Counsel to perform such executive,
managerial or administrative duties as we may specify from time to time during
the Specified Term (as defined in Section 2). In construing the provisions of
this Agreement, the term “Employer”, “we” or “us” includes all of our
subsidiary, parent and affiliated companies, but specifically excludes Tracinda
Corporation, its stockholder or stockholders, and its subsidiaries.   2.   Term.
The term of your employment under this Agreement commences on August 13, 2009
and it terminates on September 15, 2013 (the “Specified Term”). Unless a new
written employment agreement is executed by the parties, upon the expiration of
the Specified Term, all terms and conditions of this Agreement will continue,
except that the new Specified Term of the Agreement shall be three (3) months,
which shall renew for successive three (3) month periods on each successive
three (3) month anniversary, if the Agreement is not otherwise terminated
pursuant to its terms.   3.   Compensation. During the period commencing
August 13, 2009 through July 31, 2010, we shall pay you a minimum annual salary
at the rate of $400,000 per year. During the period commencing August 1, 2010
through July 31, 2011, we shall pay you a minimum annual salary of $420,000.
During the period commencing August 1, 2011 through July 31, 2012, we shall pay
you a minimum annual salary of $440,000. During the remainder of the Specified
Term, we shall pay you a minimum annual salary at the rate of $460,000 per year.
Annual salary shall be payable in arrears at such frequencies and times as we
pay our other employees. You are also eligible to receive generally applicable
fringe benefits commensurate with our employees in positions comparable to
yours. We will also reimburse you for all reasonable business and travel
expenses you incur in performing your duties under this Agreement, payable in
accordance with our customary practices and policies, as we may modify and amend
them from time to time. Your performance may be reviewed periodically. You are
eligible for consideration for a discretionary raise, annual bonus, promotion,
and/or participation in discretionary benefit plans; provided, however, whether
and to what extent you will be granted any of the above will be determined by us
in our sole and absolute discretion. In connection with your transition, we will
make a lump sum one-time payment to you of $13,150 (subject to applicable
withholdings) which shall be in addition to our customary relocation benefits.  
4.   Extent of Services. You agree that your employment by us is full time and
exclusive. You further agree to perform your duties in a competent, trustworthy
and businesslike manner. You agree that during the Specified Term, except as
specified on Exhibit C, you will not render any services of any kind (whether or
not for compensation) for any person or entity other than us, and that you will
not engage in any other business activity (whether or not for compensation) that
is similar to or conflicts with your duties under this Agreement, without the
approval

 



--------------------------------------------------------------------------------



 



    of the Board of Directors of MGM MIRAGE or the person or persons designated
by the Board of Directors to determine such matters.   5.   Policies and
Procedures. You agree and acknowledge that you are bound by our policies and
procedures as they may be modified and amended by us from time to time. In the
event the terms in this Agreement conflict with our policies and procedures, the
terms of this Agreement shall take precedence. As you are aware, problem gaming
and underage gambling can have adverse effects on individuals and the gaming
industry as a whole. You acknowledge that you have read and are familiar with
our policies, procedures and manuals and agree to abide by them. Because these
matters are of such importance to us, you specifically confirm that you are
familiar with and will comply with our policies of prohibiting underage gaming,
supporting programs to treat compulsive gambling, and promoting diversity in all
aspects of our business.   6.   Licensing Requirements. You acknowledge that we
are engaged in a business that is or may be subject to and exists because of
privileged licenses issued by governmental authorities in Nevada, New Jersey,
Michigan, Mississippi, Illinois, Macau S.A.R., and other jurisdictions in which
we are engaged in a gaming business or where we have applied to (or during the
Specified Term may apply to) engage in a gaming business. You shall apply for
and obtain any license, qualification, clearance or other similar approval which
we or any regulatory authority which has jurisdiction over us requests or
requires that you obtain.   7.   Failure to Satisfy Licensing Requirement. We
have the right to terminate your employment under Section 10.1 of this Agreement
if: (i) you fail to satisfy any licensing requirement referred to in Section 6
above; (ii) we are directed to cease business with you by any governmental
authority referred to in Section 6 above; (iii) we determine, in our sole and
exclusive judgment, that you were, are or might be involved in, or are about to
be involved in, any activity, relationship(s) or circumstance which could or
does jeopardize our business, reputation or such licenses; or (iv) any of our
licenses is threatened to be, or is, denied, curtailed, suspended or revoked as
a result of your employment by us or as a result of your actions.   8.  
Restrictive Covenants

  8.1   Competition. You acknowledge that, in the course of performing your
responsibilities under this Agreement, you will form relationships and become
acquainted with Confidential Information. You further acknowledge that such
relationships and the Confidential Information are valuable to us, and the
restrictions on your future employment contained in this Agreement, if any, are
reasonably necessary in order for us to remain competitive in our various
businesses. In consideration of this Agreement and the compensation payable to
you under this Agreement, and in recognition of our heightened need for
protection from abuse of relationships formed or Confidential Information
garnered before and during the Specified Term of this Agreement, you covenant
and agree that, except as otherwise explicitly provided in Section 10 of this
Agreement, if you are not employed by us for the entire Specified Term, then
during the entire Restrictive Period you shall not directly or indirectly be
employed by, provide consultation or other services to, engage in, participate
in or otherwise be connected in any way with any Competitor. The terms

2



--------------------------------------------------------------------------------



 



      “Confidential Information,” “Restrictive Period” and “Competitor” are
defined in Section 22. Your obligations during the Specified Term and
Restrictive Period under this Section 8.1 include but are not limited to the
following:

  8.1.1   You will not make known to any third party the names and addresses of
any of our customers, or any other information pertaining to those customers.  
  8.1.2   You will not call on, solicit and/or take away, or attempt to call on,
solicit and/or take away, any of our customers, either for your own account or
for any third party.     8.1.3   You will not call on, solicit and/or take away,
any of our potential or prospective customers, on whom you called or with whom
you became acquainted during employment by us (either before or during the
Specified Term), either for your own account or for any third party.     8.1.4  
You will not approach or solicit any of our employees with a view towards
enticing such employee to leave our employ to work for you or for any third
party, or hire any of our employees, without our prior written consent, which we
may give or withhold in our sole discretion.

  8.2   Confidentiality. You further covenant and agree that you will not at any
time during or after the Specified Term, without our prior written consent,
disclose to any other person or business entities any Confidential Information
or utilize any Confidential Information in any way, including communications
with or contact with any of our customers or other persons or entities with whom
we do business, other than in connection with your employment hereunder.     8.3
  Employer’s Property. You hereby confirm that the Confidential Information
constitutes our sole and exclusive property (regardless of whether you possessed
or claim to have possessed any of such Confidential Information prior to the
date hereof). You agree that upon termination of your active employment with us,
you will promptly return to us all notes, notebooks, memoranda, computer disks,
and any other similar repositories of Confidential Information (regardless of
whether you possessed such Confidential Information prior to the date hereof)
containing or relating in any way to the Confidential Information, including but
not limited to the documents referred to on Exhibit A hereto. Such repositories
of Confidential Information also include but are not limited to any so-called
personal files or other personal data compilations in any form, which in any
manner contain any Confidential Information.     8.4   Notice to Employer. You
agree to notify us immediately of any other persons or entities for whom you
work or provide services during the Specified Term or within the Restrictive
Period. You further agree to promptly notify us, during the Specified Term, of
any contacts made by

3



--------------------------------------------------------------------------------



 



      any gaming licensee which concern or relate to an offer to employ you or
for you to provide consulting or other services.

9.   Representation and Additional Agreements. You hereby represent, warrant and
agree that:

  9.1   The covenants and agreements contained in Sections 4 and 8 above are
reasonable in their geographic scope, duration and content; our agreement to
employ you and a portion of the compensation and consideration we have agreed to
pay you under Section 3 of this Agreement, are in partial consideration for such
covenants and agreements; you agree that you will not raise any issue of the
reasonableness of the geographic scope, duration or content of such covenants
and agreements in any proceeding to enforce such covenants and agreements, and
such covenants and agreements shall survive the termination of this Agreement;  
  9.2   The enforcement of any remedy under this Agreement will not prevent you
from earning a livelihood, because your past work history and abilities are such
that you can reasonably expect to find work in other areas and lines of
business;     9.3   The covenants and agreements stated in Sections 4, 6, 7 and
8 of this Agreement are essential for our reasonable protection;     9.4   We
have reasonably relied on your representations, warranties and agreements,
including those set forth in this Section 9; and     9.5   You have the full
right to enter into this Agreement and by entering into and performance of this
Agreement, you will not violate or conflict with any arrangements or agreements
you may have with any other person or entity.     9.6   You agree that in the
event of your breach of any covenants and agreements set forth in Sections 4 and
8 above, we may seek to enforce such covenants and agreements through any
equitable remedy, including specific performance or injunction, without waiving
any claim for damages. In any such event, you waive any claim that we have an
adequate remedy at law.

10.   Termination.

  10.1   Employer’s Good Cause Termination. We have the right to terminate this
Agreement at any time during the Specified Term hereof for Employer’s Good Cause
(which term is defined in Section 22). Upon any such termination, we will have
no further liability or obligations whatsoever to you under this Agreement
except as provided under Sections 10.1.1, 10.1.2, and 10.1.3 below.

  10.1.1   In the event Employer’s Good Cause termination is the result of your
death during the Specified Term, your beneficiary (as designated by you on our
benefit records) will be entitled to receive

4



--------------------------------------------------------------------------------



 



      your salary for a three (3) month period following your death, such amount
to be paid at regular payroll intervals.     10.1.2   In the event Employer’s
Good Cause termination is the result of your Disability (which term is defined
in Section 22), we will pay you (or your beneficiary in the event of your death
during the period in which payments are being made) an amount equal to your
salary for three (3) months following your termination, such amount to be paid
at regular payroll intervals, net of payments received by you from any short
term disability policy which is either self-insured by us or the premiums of
which were paid by us (and not charged as compensation to you).     10.1.3   You
or your beneficiary will be entitled to exercise your vested but unexercised
stock options to acquire Company’s stock, stock appreciation rights (“SAR”) or
other stock-based compensation (“Other Right”) as of the date of termination, if
any, upon compliance with all of the terms and conditions required to exercise
such options, SARs or Other Rights.

  10.2   Employer’s No Cause Termination. We have the right to terminate this
Agreement on written notice to you in our sole discretion for any cause we deem
sufficient or for no cause, at any time during the Specified Term. Upon such
termination, our sole liability to you shall be as follows:

  10.2.1   We will treat you as an inactive employee through the Specified Term
and (i) pay your salary for the period remaining in the Specified Term, and
(ii) maintain you as a participant in all health and insurance programs in which
you and your dependents, if applicable, are then participating (as such programs
may be changed by us from time to time for its employees in positions comparable
to yours and subject to satisfying the eligibility requirements of such programs
to the extent imposed by third party providers) through the first to occur of
(x) the end of the Specified Term or (y) the date on which you become eligible
to receive health and/or insurance benefits, as applicable from a new employer.
However, you would not be eligible for flex or vacation time, discretionary
bonus or new grants of stock options, SARs or Other Rights, but (subject to
Section 10.5.1 of this Agreement, if applicable) you would continue to vest
previously granted stock options, SARs or Other Rights, if any, for the shorter
of twelve (12) months from the date you are placed in an inactive status or the
remaining period of the Specified Term if you remain in inactive status for such
period; and     10.2.2   You will be entitled to exercise your vested but
unexercised stock options to acquire Company stock, SARs or Other Rights, if
any, while you are on inactive status and upon termination of your inactive
status, upon your compliance with all of the terms and conditions required to
exercise such options, SARs or Other Rights.

5



--------------------------------------------------------------------------------



 



      Upon any such termination, you will continue to be bound by the
restrictions in Section 8 above. Notwithstanding anything herein to the
contrary, while you are in an inactive status, you may be employed by or provide
consultation services to a non-Competitor, provided that we will be entitled to
offset the compensation being paid by us during the Specified Term by the
compensation and/or consultant’s fees being paid to you, and provided further,
that we will not be required to continue to provide benefits to the extent that
you are entitled to receive benefits from a third party. In addition, at any
time after the end of the Restrictive Period, if you are in an inactive status,
you may notify us in writing that you desire to terminate your inactive status
(an “Employee Inactive Termination Notice”) and immediately thereafter we will
have no further liability or obligations to you, except under Section 10.2.2
above.     10.3   Employee’s Good Cause Termination. You may terminate this
Agreement for Employee’s Good Cause (which term is defined in Section 22). Prior
to any termination under this Section 10.3 being effective, you agree to give us
thirty (30) days’ advance written notice specifying the facts and circumstances
of our alleged breach. During such thirty (30) day period, we may either cure
the breach (in which case your notice will be considered withdrawn and this
Agreement will continue in full force and effect) or declare that we dispute
that Employee’s Good Cause exists, in which case this Agreement will continue in
full force until the dispute is resolved in accordance with Section 12. In the
event this Agreement is terminated under this Section 10.3, you will be entitled
to exercise your vested but unexercised stock options to acquire Company stock,
SARs or Other Rights, if any, upon your compliance with all the terms and
conditions required to exercise such options, SARs or Other Rights, but you will
have no further claim against us arising out of such breach. In the event of
termination of this Agreement under Section 10.3, the restrictions of
Section 8.1 shall no longer apply.     10.4   Employee’s No Cause Termination.
In the event you terminate your employment under this Agreement without cause,
we will have no further liability or obligations whatsoever to you hereunder,
except that you will be entitled to exercise your vested but unexercised stock
options to acquire Company stock, SARs or Other Rights, if any, upon your
compliance with all the terms and conditions required to exercise such options,
SARs or Other Rights and all salary through the date of termination; provided,
however, that we will be entitled to all of our rights and remedies by reason of
such termination, including without limitation, the right to enforce the
covenants and agreements contained in Section 8 and our right to recover
damages.     10.5   Change in Control. In the event there is a Change in Control
of Company (which term is defined in Section 22), then:

  10.5.1   In the event this Agreement is terminated on or prior to the first
anniversary of a Change of Control: (a) by us under Section 10.1 by reason of
your death or disability or under Section 10.2 (Employer’s No Cause Termination)
or (b) by you under Section 10.3 (Employee’s Good Cause Termination), then all
of your options, SARs or Other Rights, if any, which would have vested but for
such termination during the shorter of twelve (12)

6



--------------------------------------------------------------------------------



 



      months of the date of termination or the remainder of the Specified Term
shall become vested and immediately exercisable. However, so long as you remain
employed by us after a Change of Control, your options, SARs or Other Rights
would not be accelerated, and if your employment was terminated by us under
Section 10.1 (Employer’s For Cause Termination), other than by reason of death
or disability, or by you under Section 10.4 (Employee’s No Cause Termination),
your stock options, SARs or Other Rights would be exercisable only to the extent
they were exercisable at the date of termination.     10.5.2   If the Change of
Control results from an exchange of outstanding common stock as a result of
which the common stock of MGM MIRAGE is no longer publicly held, then all your
options to purchase common stock of MGM MIRAGE, SARs and Other Rights will vest
or be exercisable, as applicable, at the time or times they would otherwise have
vested or been exercisable for the consideration (cash, stock or otherwise)
which the holders of MGM MIRAGE common stock received in such exchange. For
example, if immediately prior to the Effective Date, you had vested and
exercisable options to acquire 5,000 shares of MGM MIRAGE’s common stock and the
exchange of stock is one share of common stock of MGM MIRAGE for two shares of
common stock of the acquiring entity, then your options will be converted into
options to acquire, upon payment of the exercise price, 10,000 shares of the
acquiring entity’s common stock. If, in addition, you had vested but
unexercisable stock options, at the time those options became exercisable, each
option would, on exercise and payment of the exercise price, entitle you to
receive two shares of the acquiring company’s common stock.     10.5.3   If the
Change of Control results from a sale of MGM MIRAGE’s outstanding common stock
for cash with the result that MGM MIRAGE’s common stock is no longer publicly
held, then upon the Change of Control, all of your options to purchase common
stock of MGM MIRAGE, SARs and Other Rights that are vested on the date of such
Change in Control will be cashed out within 30 days after such Change in Control
for an amount of cash equal to the difference between the purchase price and the
exercise price for the options, SARs or Other Rights. Any options, SARs or Other
Rights that are not vested on the date of the Change in Control will continue to
vest and become exercisable, as applicable, at the time or times they would
otherwise have vested or been exercisable, and within 30 days after any option,
SAR or Other Right becomes vested or exercisable, as applicable, it will be
cashed out for an amount of cash equal to the difference between the purchase
price and the exercise price for the options, SARs or Other Rights. For example,
if immediately prior to the Change in Control, you have vested and exercisable
options to acquire 2,000 shares of MGM MIRAGE’s common stock at an exercise
price of $35, and the purchase price for MGM MIRAGE common stock was $40, then
you would be entitled to receive $10,000 in full satisfaction of those vested
options (2,000 shares times $5 per share). If, in

7



--------------------------------------------------------------------------------



 



      addition, you had unvested stock options with an exercise price of $35 at
the time of the Change in Control, at the time those options became vested, you
would be entitled to receive $5, net of applicable taxes, for each option that
became vested in full satisfaction of that option.

  10.6   Survival of Covenants. Notwithstanding anything contained in this
Agreement to the contrary, except as specifically provided in Section 10.3 with
respect to the undertaking contained in Section 8.1, the covenants and
agreements contained in Section 8 will survive a termination of this Agreement
or of your employment, regardless of the reason for such termination.     10.7  
Acknowledgement Concerning Options, Stock Appreciation Rights and Other Rights.
The parties acknowledge that the provisions contained herein with respect to
stock options, SARs or Other Rights are only applicable to stock options, SARs
or Other Rights, if any, which are granted to you contemporaneously with, or
after the date of this Agreement. With respect to any other stock options, SARs
or Other Rights, if any, granted to you prior to the date of this Agreement,
such provisions herein shall not be applicable and the provisions originally
governing such stock options, SARs or Other Rights shall remain in full force
and effect and shall not be altered by this Agreement.

11.   Arbitration. Except as otherwise provided in Exhibit B to this Agreement
(which constitutes a material provision of this Agreement) disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit B.   12.  
Disputed Claim. In the event of any Disputed Claim (such term is defined in
Section 22), such Disputed Claim shall be resolved by arbitration pursuant to
Exhibit B. Unless and until the arbitration process for a Disputed Claim is
finally resolved in your favor and we thereafter fail to satisfy such award
within thirty (30) days of its entry, no Employee’s Good Cause exists for
purposes of your termination rights pursuant to Section 10.3 with respect to
such Disputed Claim. Nothing herein shall preclude or prohibit us from invoking
the provisions of Section 10.2, or of our seeking or obtaining injunctive or
other equitable relief.   13.   Severability. If any provision hereof is
unenforceable, illegal, or invalid for any reason whatsoever, such fact shall
not affect the remaining provisions of this Agreement, except in the event a law
or court decision, whether on application for declaration, or preliminary
injunction or upon final judgment, declares one or more of the provisions of
this Agreement that impose restrictions on you unenforceable or invalid because
of the geographic scope or time duration of such restriction. In such event, you
and we agree that the invalidated restrictions are retroactively modified to
provide for the maximum geographic scope and time duration which would make such
provisions enforceable and valid. This Section 12 does not limit our rights to
seek damages or such additional relief as may be allowed by law and/or equity in
respect to any breach by you of the enforceable provisions of this Agreement.  
14.   No Waiver of Breach or Remedies. No failure or delay on the part of you or
us in exercising any right, power or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any such right, power or
remedy

8



--------------------------------------------------------------------------------



 



    preclude any other or further exercise thereof or the exercise of any other
right, power or remedy hereunder. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.   15.   Amendment or
Modification. No amendment, modification, termination or waiver of any provision
of this Agreement shall be effective unless the same shall be in writing and
signed by you and a duly authorized member of our senior management. No consent
to any departure by you from any of the terms of this Agreement shall be
effective unless the same is signed by a duly authorized member of our senior
management. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.   16.   Governing Law.
The laws of the State of Nevada shall govern the validity, construction and
interpretation of this Agreement, and except for Disputed Claims, the courts of
the State of Nevada shall have exclusive jurisdiction over any claim with
respect to this Agreement.   17.   Number and Gender. Where the context of this
Agreement requires the singular shall mean the plural and vice versa and
references to males shall apply equally to females and vice versa.   18.  
Headings. The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.   19.   Assignment. This Agreement is personal
to you and may not be assigned by you.   20.   Successors and Assigns. This
Agreement shall be binding upon our successors and assigns.   21.   Prior
Agreements. This Agreement shall supersede and replace any and all other
employment agreements which may have been entered into by and between the
parties. Any such prior employment agreements shall be of no force and effect.  
22.   Certain Definitions. As used in this Agreement:       “Change of Control”
shall mean the first to occur of any of the following events:

  (1)   Any “person” or “group” of persons (as such terms are used in §13 and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company’s principal stockholder as reflected in the
Company’s Proxy Statement dated March 29, 2002 (the “Principal Stockholder”),
the Principal Stockholder’s sole shareholder, members of the immediate family,
as well as the heirs and legatees, of the Principal Stockholder’s sole
shareholder and trusts or other entities for the benefit of such persons or
affiliates of such persons (as such term “affiliates” is defined in the rules
promulgated by the Securities and Exchange Commission) (the “Principal
Stockholder Group”), becomes the beneficial owner (as that term is used in
§13(d) of the Exchange

9



--------------------------------------------------------------------------------



 



      Act), directly or indirectly, of fifty percent (50%) or more of the
Company’s capital stock entitled to vote generally in the election of directors;
    (2)   At any time, individuals who, at the date of this Agreement,
constitute the Board of Directors of the Company, and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of in excess of seventy five percent (75%) by the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;     (3)  
Any consolidation or merger of the Company, other than a consolidation or merger
of the Company in which the holders of the Stock immediately prior to the
consolidation or merger hold more than fifty percent (50%) of the Stock of the
surviving corporation immediately after the consolidation or merger;     (4)  
Any liquidation or dissolution of the Company; or     (5)   The sale or transfer
of all or substantially all of the assets of the Company to parties that are not
within a “controlled group of corporations” (as defined in Internal Revenue Code
§1563) in which the Company is a member.

“Company” means MGM MIRAGE.
“Competitor” means any person, corporation, partnership, limited liability
company or other entity which is either directly, indirectly or through an
affiliated company, engaged in or proposes to engage in the development,
ownership, operation or management of (i) gaming facilities; (ii) one or more
hotels; (iii) resort-style condominiums; (iv) convention or meeting facilities
or (v) any retail or shopping venue in excess of 100,000 square feet, and which
activities are in the State of Nevada or in or within a 150 mile radius of any
other jurisdiction in which Employer is engaged in any such activities or
proposes to engage in any such activities”.
“Confidential Information” means all knowledge, know-how, information, devices
or materials, whether of a technical or financial nature, or otherwise relating
in any manner to the business affairs of Employer, including without limitation,
names and addresses of Employer’s customers, any and all other information
concerning customers who utilize the goods, services or facilities of any hotel
and/or casino owned, operated or managed by Employer, Employer’s casino, hotel,
retail, entertainment and marketing practices, procedures, management policies,
any trade secret, including but not limited to any formula, pattern,
compilation, program, device, method, technique or process, that derives
economic value, present or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain any

10



--------------------------------------------------------------------------------



 



    economic value from its disclosure or use, and any other information
regarding the Employer which is not already and generally known to the public,
whether or not any of the foregoing is subject to or protected by copyright,
patent, trademark, registered or unregistered design, and whether disclosed or
communicated (in writing or orally) before, on or after the date of this
Agreement, by Employer to Employee. Confidential Information shall also
specifically include, without limitation, those documents and reports set forth
on Exhibit A attached hereto and incorporated herein by this reference.      
“Disputed Claim” means that Employee maintains pursuant to Section 10.3 that
Employer has breached its duty to Employee and Employer has denied such breach.
      “Employee’s Good Cause” shall mean (i) the failure of Employer to pay
Employee any compensation when due, save and except a Disputed Claim to
compensation; or (ii) a material reduction in the scope of duties or
responsibilities of Employee or any reduction in Employee’s salary save and
except a Disputed Claim.       “Employee’s Physician” shall mean a licensed
physician selected by Employee for purposes of determining Employee’s disability
pursuant to the terms of this Agreement.       “Employer’s Good Cause” shall
mean:

  (1)   Employee’s death or disability; disability is hereby defined to include
incapacity for medical reasons certified to by Employer’s Physician which
precludes the Employee from performing the essential functions of Employee’s
duties hereunder for a substantially consecutive period of six (6) months or
more. (In the event Employee disagrees with the conclusions of Employer’s
Physician, Employee (or Employee’s representative) shall designate an Employee’s
Physician, and Employer’s Physician and Employee’s Physician shall jointly
select a third physician, who shall make the determination);     (2)  
Employee’s failure to abide by Employer’s policies and procedures, misconduct,
insubordination, inattention to Employer’s business, failure to perform the
duties required of Employee up to the standards established by the Employer’s
senior management, or other material breach of this Agreement; or     (3)  
Employee’s failure or inability to satisfy the requirements stated in Section 6
above.

    “Employer’s Physician” shall mean a licensed physician selected by Employer
for purposes of determining Employee’s disability pursuant to the terms of this
Agreement.       “Restrictive Period” means the twelve (12) month period
immediately following any separation by Employee from active employment
occurring during the Specified Term (or such shorter period remaining in the
Specified Term should Employee separate from active employment with less than
twelve (12) months remaining in the Specified Term).

11



--------------------------------------------------------------------------------



 



23.   The parties acknowledge that neither Tracinda Corporation nor Kirk
Kerkorian, individually or collectively, is a party to this Agreement or any
exhibit or agreement provided for herein. Accordingly, the parties hereby agree
that in the event (i) there is any alleged breach or default by any party under
this Agreement or any exhibit or agreement provided for herein, or (ii) any
party has any claim arising from or relating to any such agreement, no party,
nor any party claiming through it (to the extent permitted by applicable law),
shall commence any proceedings or otherwise seek to impose any liability
whatsoever against Tracinda Corporation or Kirk Kerkorian by reason of such
alleged breach, default or claim.   24.   Section 409A.

  24.1   This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A of Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and Treasury guidance promulgated thereunder (“Section 409A”). If we
determine in good faith that any provision of this Agreement would cause you to
incur an additional tax, penalty, or interest under Section 409A, the
Compensation Committee and you shall use reasonable efforts to reform such
provision, if possible, in a mutually agreeable fashion to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A or causing the imposition of
such additional tax, penalty, or interest under Section 409A. The preceding
provisions, however, shall not be construed as a guarantee by us of any
particular tax effect to you under this Agreement.     24.2   “Termination of
employment,” or words of similar import, as used in this Agreement means, for
purposes of any payments under this Agreement that are payments of deferred
compensation subject to Section 409A, your “separation from service” as defined
in Section 409A.     24.3   For purposes of Section 409A, the right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.     24.4   With respect to any reimbursement of
your expenses, or any provision of in-kind benefits to you, as specified under
this Agreement, such reimbursement of expenses or provision of in-kind benefits
shall be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code; (2) the

12



--------------------------------------------------------------------------------



 



      reimbursement of an eligible expense shall be made pursuant to our
reimbursement policy but no later than the end of the year after the year in
which such expense was incurred; and (3) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.  
  24.5   If a payment obligation under this Agreement arises on account of your
separation from service while you are a “specified employee” (as defined under
Section 409A), any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-l(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-l(b)(3) through (b)(12)) that is scheduled
to be paid within six (6) months after such separation from service shall accrue
without interest and shall be paid within 15 days after the end of the six-month
period beginning on the date of such separation from service or, if earlier,
within 15 days after the appointment of the personal representative or executor
of your estate following your death.

     IN WITNESS WHEREOF, Employer and Employee have entered into this Agreement
in Las Vegas, Nevada, as of the date first written above.

     
EMPLOYEE — WILLIAM M. SCOTT
   
 
   
/s/ William M. Scott
   
 
   
 
   
EMPLOYER — MGM MIRAGE
   
 
   
/s/ Gary N. Jacobs
   
 
   
Gary N. Jacobs
President Corporate Strategy
General Counsel & Secretary
   

13



--------------------------------------------------------------------------------



 



EXHIBIT A

      Name of Report   Generated By
Including, but not limited to:
   
Arrival Report
  Room Reservation
Departure Report
  Room Reservation
Master Gaming Report
  Casino Audit
Department Financial Statement
  Finance
$5K Over High Action Play Report
  Casino Marketing
$50K Over High Action Play Report
  Casino Marketing
Collection Aging Report(s)
  Collection Department
Accounts Receivable Aging
  Finance
Marketing Reports
  Marketing
Daily Player Action Report
  Casino Operations
Daily Operating Report
  Slot Department
Database Marketing Reports
  Database Marketing

14



--------------------------------------------------------------------------------



 



EXHIBIT B — ARBITRATION
This Exhibit B sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit B shall be considered to be a
part of the Agreement.

1.   Except for a claim by either Employee or Employer for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement, the breach hereof, or Employee’s
employment by Employer, including without limitation any claim involving the
interpretation or application of the Agreement or wrongful termination or
discrimination claims, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. This Exhibit B covers any claim Employee might have against any
officer, director, employee, or agent of Employer, or any of Employer’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by Employer and Employee to arbitrate differences, rather
than litigate them before courts or other bodies, provide consideration for each
other, in addition to other consideration provided under the Agreement.

2.   Claims Subject to Arbitration. This Exhibit B covers all claims arising in
the course of Employee’s employment by Employer except for those claims
specifically excluded from coverage as set forth in paragraph 3 of this
Exhibit B. It contemplates mandatory arbitration to the fullest extent permitted
by law. Only claims that are justiciable under applicable state or federal law
are covered by this Exhibit B. Such claims include any and all alleged
violations of any state or federal law whether common law, statutory, arising
under regulation or ordinance, or any other law, brought by any current or
former employees. Such claims may include, but are not limited to, claims for:
wages or other compensation; breach of contract; torts; work-related injury
claims not covered under workers’ compensation laws; wrongful discharge; and any
and all unlawful employment discrimination and/or harassment claims.

3.   Claims Not Subject to Arbitration. Claims under state workers’ compensation
statutes or unemployment compensation statutes are specifically excluded from
this Exhibit B. Claims pertaining to any of Employer’s employee welfare benefit
and pension plans are excluded from this Exhibit B. In the case of a denial of
benefits under any of Employer’s employee welfare benefit or pension plans, the
filing and appeal procedures in those plans must be utilized. Claims by Employer
for injunctive or other relief for violations of non-competition and/or
confidentiality agreements are also specifically excluded from this Exhibit B.

15



--------------------------------------------------------------------------------



 



4.   Non-Waiver of Substantive Rights. This Exhibit B does not waive any rights
or remedies available under applicable statutes or common law. However, it does
waive Employee’s right to pursue those rights and remedies in a judicial forum.
By signing the Agreement and the acknowledgment at the end of this Exhibit B,
the undersigned Employee voluntarily agrees to arbitrate his or her claims
covered by this Exhibit B.

5.   Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution
of disputes, Employee and Employer must initiate arbitration within the statute
of limitations (deadline for filing) provided for by applicable law pertaining
to the claim, or one year, whichever is shorter, except that the statute of
limitations imposed by relevant law shall solely apply in circumstances where
such statute of limitations cannot legally be shortened by private agreement.
The failure to initiate arbitration within this time limit will bar any such
claim. The parties understand that Employer and Employee are waiving any longer
statutes of limitations that would otherwise apply, and any aggrieved party is
encouraged to give written notice of any claim as soon as possible after the
event(s) in dispute so that arbitration of any differences may take place
promptly. The parties agree that the aggrieved party must, within the time frame
provided by this Exhibit B, give written notice of a claim to the President of
Employer with a copy to MGM MIRAGE’s Executive Vice President and General
Counsel. Written notice shall identify and describe the nature of the claim, the
supporting facts and the relief or remedy sought.

6.   Selecting an Arbitrator: This Exhibit B mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened. The parties shall select one arbitrator from
among a list of three qualified neutral arbitrators provided by JAMS. If the
parties are unable to agree on the arbitrator, each party shall strike one name
and the remaining named arbitrator shall be selected.

7.   Representation!Arbitration Rights and Procedures:

  a.   Employee may be represented by an attorney of his/her choice at his/her
own expense.

  b.   The arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit B shall provide for the
broadest level of arbitration of claims between an employer and employee under
Nevada law. The arbitrator is without jurisdiction to apply any different
substantive law or law of remedies.

16



--------------------------------------------------------------------------------



 



  c.   The arbitrator shall have no authority to award non-economic damages or
punitive damages except where such relief is specifically authorized by an
applicable state or federal statute or common law. In such a situation, the
arbitrator shall specify in the award the specific statute or other basis under
which such relief is granted.

  d.   The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

  e.   The parties shall have the right to conduct reasonable discovery,
including written and oral (deposition) discovery and to subpoena and/or request
copies of records, documents and other relevant discoverable information
consistent with the procedural rules of JAMS. The arbitrator shall decide
disputes regarding the scope of discovery and shall have authority to regulate
the conduct of any hearing and/or trial proceeding. The arbitrator shall have
the right to entertain a motion to dismiss and/or motion for summary judgment.

  f.   The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Employee or Employer may summon witnesses. The arbitrator shall use the Federal
Rules of Evidence. Both parties have the right to file a posthearing brief. Any
party, at its own expense, may arrange for and pay the cost of a court reporter
to provide a stenographic record of the proceedings.

  g.   Any arbitration hearing or proceeding shall take place in private, not
open to the public, in Las Vegas, Nevada.

8.   Arbitrator’s Award: The arbitrator shall issue a written decision
containing the specific issues raised by the parties, the specific findings of
fact, and the specific conclusions of law. The award shall be rendered promptly,
typically within 30 days after conclusion of the arbitration hearing, or the
submission of post-hearing briefs if requested. The arbitrator may not award any
relief or remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment upon an
award rendered by the arbitrator may be entered in any court having competent
jurisdiction.

  a.   Either party may bring an action in any court of competent jurisdiction
to compel arbitration under this Exhibit B and to enforce an arbitration award.

  b.   In the event of any administrative or judicial action by any agency or
third party to adjudicate a claim on behalf of Employee which is subject to
arbitration under this Exhibit B, Employee hereby waives the right to

17



--------------------------------------------------------------------------------



 



      participate in any monetary or other recovery obtained by such agency or
third party in any such action, and Employee’s sole remedy with respect to any
such claim shall be any award decreed by an arbitrator pursuant to the
provisions of this Exhibit B.

9.   Fees and Expenses: Employer shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Employee is
the party initiating the claim, Employee will contribute an amount equal to the
filing fee to initiate a claim in the court of general jurisdiction in the state
in which Employee is (or was last) employed by Employer. Employee and Employer
shall each pay for their own expenses, attorney’s fees (a party’s responsibility
for his/her/its own attorney’s fees is only limited by any applicable statute
specifically providing that attorney’s fees may be awarded as a remedy), and
costs and fees regarding witness, photocopying and other preparation expenses.
If any party prevails on a statutory claim that affords the prevailing party
attorney’s fees and costs, or if there is a written agreement providing for
attorney’s fees and/or costs, the arbitrator may award reasonable attorney’s
fees and/or costs to the prevailing party, applying the same standards a court
would apply under the law applicable to the claim(s).

10.   The arbitration provisions of this Exhibit B shall survive the termination
of Employee’s employment with Employer and the expiration of the Agreement.
These arbitration provisions can only be modified or revoked in a writing signed
by both parties and which expressly states an intent to modify or revoke the
provisions of this Exhibit B.

11.   The arbitration provisions of this Exhibit B do not alter or affect the
termination provisions of this Agreement.

12.   Capitalized terms not defined in this Exhibit B shall have the same
definition as in the Employment Agreement to which this is Exhibit B.

13.   If any provision of this Exhibit B is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit B. All other provisions shall remain in
full force and effect.

ACKNOWLEDGMENT
BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT B IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT B CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE EMPLOYMENT AGREEMENT BETWEEN THE PARTIES TO WHICH IT IS EXHIBIT
B, AND THEY AGREE TO ABIDE BY ITS TERMS.

18



--------------------------------------------------------------------------------



 



The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit B, they are waiving the right to pursue claims covered by this Exhibit B
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit B does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit B voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit B.
Employee further acknowledges that Employee has been given the opportunity to
discuss this Exhibit B with Employee’s private legal counsel and that Employee
has availed himself/herself of that opportunity to the extent Employee wishes to
do so.

     
EMPLOYEE
  EMPLOYER
 
   
/s/ William M. Scott
  /s/ Gary N. Jacobs
 
   
WILLIAM M. SCOTT
  GARY N. JACOBS
PRESIDENT CORPORATE STRATEGY,
GENERAL COUNSEL & SECRETARY

19



--------------------------------------------------------------------------------



 



EXHIBIT C
PERMITTED OUTSIDE ACTIVITIES
Through December 31, 2009, Employee will concurrently provide certain services
to and remain as a partner of Sheppard, Mullin, Richter & Hampton, LLP (the “Law
Firm”) on a transitional basis pursuant to a letter agreement of even date
between the Law Firm, Employer and Employee.

20